  Case 19-20464-VFP                           Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42                    Desc Imaged
                                                   Certificate of Notice Page 1 of 8                                              8/21/20 3:36PM

 STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
 0 Valuation of Security    0 Assumption of Executory Contract or Unexpired Lease        0 Lien Avoidance

                                                                                                               Last revised: August 1, 2020


                                                      UNITED STATES BANKRUPTCY COURT
                                                             District of New Jersey
 In Re:            Joseph W. Hanley                                                     Case No.:            19-20464 VFP
                                                                                        Judge:              Honorable Vincent F.
                                                                                                                Papalia
                                                                 Debtor(s)


                                                             CHAPTER 13 PLAN AND MOTIONS


     Original                                                        Modified/Notice Required       Date:           August 19, 2020
     Motions Included                                                Modified/No Notice Required

                                                   THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                    CHAPTER 13 OF THE BANKRUPTCY CODE.

                                                             YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
motions may be granted without further notice or hearing, unless written objection is filed before the deadline
stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
notice. See Bankruptcy Rule 3015. If this plan includes motions to avoid or modify a lien, the lien avoidance or
modification may take place solely within the chapter 13 confirmation process. The plan confirmation order
alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid
or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who
wishes to contest said treatment must file a timely objection and appear at the confirmation hearing to
prosecute same.

 The following matters may be of particular importance. Debtors must check one box on each line to
 state whether the plan includes each of the following items. If an item is checked as “Does Not” or if
 both boxes are checked, the provision will be ineffective if set out later in the plan.


THIS PLAN:

   DOES DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
 ALSO BE SET FORTH IN PART 10.

   DOES DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
 COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
 SECURED CREDITOR. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

   DOES DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY
 SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY.
                                                                                  1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
  Case 19-20464-VFP                           Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42                       Desc Imaged
                                                   Certificate of Notice Page 2 of 8                                                8/21/20 3:36PM




 Initial Debtor(s)' Attorney /s/ RIL                                 Initial Debtor:        /s/ JWH   Initial Co-Debtor

 Part 1: Payment and Length of Plan

        a. The debtor has paid $4,900 to date to the Chapter 13 Trustee, and starting September 1,
 2020 shall pay 780 monthly to the Chapter 13 Trustee for the the remaining 45 months of a 60 month
 plan. This will payoff his plan at 100%.


             b. The debtor shall make plan payments to the Trustee from the following sources:
                           Future Earnings
                           Other sources of funding (describe source, amount and date when funds are available):


             c. Use of real property to satisfy plan obligations:
                            Sale of real property
                            Description:
                            Proposed date for completion:

                                      Refinance of real property:
                                      Description:
                                      Proposed date for completion:

                                      Loan modification with respect to mortgage encumbering property:
                                      Description: 594 Van Emburgh Avenue, Washington Township, NJ 07676
                                      Proposed date for completion:         The modification has
                                                                            been approved by the
                                                                            court on June 27, 2020

             d.                       The regular monthly mortgage payment will continue pending the sale, refinance or
                                      loan modification.
             e.                       Other information that may be important relating to the payment and length of plan:




 Part 2: Adequate Protection                                                            X   NONE
        a. Adequate protection payments will be made in the amount of $                                to be paid to the Chapter 13
 Trustee and disbursed pre-confirmation to    (creditor).

        b. Adequate protection payments will be made in the amount of $                                to be paid directly by the
 debtor(s) outside the Plan, pre-confirmation to: (creditor).

 Part 3: Priority Claims (Including Administrative Expenses)

       a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                               Type of Priority                                  Amount to be Paid
 Ronald I. LeVine, Esq.                                                 Administrative Fees - Fee                                 2,317.50
                                                                        Application Pending



                                                                                    2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  Case 19-20464-VFP                           Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42                       Desc Imaged
                                                   Certificate of Notice Page 3 of 8                                                8/21/20 3:36PM




    b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
       Check one:
          None
          The allowed priority claims listed below are based on a domestic support obligation that has been
        assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim
        pursuant to 11 U.S.C.1322(a)(4):
 Creditor                   Type of Priority            Claim Amount                 Amount to be Paid

 Part 4: Secured Claims


 a. Curing Default and Maintaining Payments on Principal Residence:                                    NONE

          The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly
 obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
 bankruptcy filing as follows:
                                                                          Interest Amount to be           Regular
                                                                         Rate on          Paid to         Monthly
                            Collateral or Type of                         Arreara     Creditor (In       Payment
 Creditor                   Debt                            Arrearage           ge          Plan) (Outside Plan)
 Wells Fargo Bank, NA 594 Van Emburgh Ave                   $1,970.68         0.00   1970.68 has        $2,264.08
                            Township of                                             already been
                            Washington, NJ 07676                                              paid
                            Bergen County


 b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears:
             NONE

 The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
 and the debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy
 filing as follows:
                                                                                             Interest Amount to be Paid   Regular Monthly
                                                                                             Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt         Arrearage   Arrearage              Plan)             Plan)



 c. Secured claims excluded from 11 U.S.C. 506:                          NONE

 The following claims were either incurred within 910 days before the petition date and are secured by a
 purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred
 within one year of the petition date and secured by a purchase money security interest in any other thing of
 value:
                                                                                                           Total to be Paid through the Plan
                                                                                           Amount of           Including Interest Calculation
 Name of Creditor                           Collateral                       Interest Rate    Claim




  d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments                                     NONE

         1.) The debtor values collateral as indicated below. If the claim may be modified under Section
 1322(b)(2), the secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in
 Collateral,” plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated

                                                                         3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  Case 19-20464-VFP                           Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42                                    Desc Imaged
                                                   Certificate of Notice Page 4 of 8                                                           8/21/20 3:36PM




 as an unsecured claim. If a secured claim is identified as having “NO VALUE” it shall be treated as an
 unsecured claim.

                                       NOTE: A modification under this section ALSO REQUIRES
                                     the appropriate motion to be filed under Section 7 of the Plan.

                                                                                                                    Value of
                                                                                           Total                    Creditor       Annual Total
                                                                     Scheduled        Collateral        Superior   Interest in    Interest Amount to
 Creditor                        Collateral                               Debt            Value           Liens    Collateral        Rate Be Paid



        2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
 allowed secured claim shall discharge the corresponding lien.


 e. Surrender NONE
         Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
 that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
 collateral:
 Creditor                                                Collateral to be Surrendered                   Value of Surrendered     Remaining Unsecured
                                                                                                                   Collateral                   Debt




 f. Secured Claims Unaffected by the Plan                                   NONE

                   The following secured claims are unaffected by the Plan:
 Creditor

 g. Secured Claims to be Paid in Full Through the Plan                                       NONE
 Creditor                                                      Collateral                                      Total Amount to be Paid through the Plan
 Ship Bottom Tax Collector                                     113 East Ship Bottom Ave Beach                                              29,810.91
                                                               Haven, NJ 08008 Ocean County

 Part 5: Unsecured Claims                                   NONE

             a. Not separately classified allowed non-priority unsecured claims shall be paid:
                          Not less than $     to be distributed pro rata

                                      Not less than 100               percent

                                      Pro Rata distribution from any remaining funds

             b. Separately classified unsecured claims shall be treated as follows:
 Creditor                                                Basis for Separate Classification         Treatment                         Amount to be Paid


 Part 6: Executory Contracts and Unexpired Leases                                            X   NONE

        (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of
 non-residential real property leases in this Plan.)

        All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
 except the following, which are assumed:

                                                                                  4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
  Case 19-20464-VFP                           Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42                                        Desc Imaged
                                                   Certificate of Notice Page 5 of 8                                                                8/21/20 3:36PM




 Creditor                    Arrears to be Cured in                  Nature of Contract or Lease     Treatment by Debtor            Post-Petition Payment
                             Plan


 Part 7: Motions                   X    NONE

 NOTE: All plans containing motions must be served on all affected lienholders, together with local
 form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR
 3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be filed
 with the Clerk of Court when the plan and transmittal notice are served.


             a. Motion to Avoid Liens under 11 U.S.C. Section 522(f). NONE
             The Debtor moves to avoid the following liens that impair exemptions:

                                                                                                                              Sum of All
                                                                                                              Amount of      Other Liens
                         Nature of                                                            Value of          Claimed      Against the Amount of Lien
 Creditor                Collateral               Type of Lien           Amount of Lien      Collateral       Exemption         Property to be Avoided

             b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured.
 NONE

        The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
 consistent with Part 4 above:


                                                                                                                      Value of
                                                                                                                      Creditor's             Total Amount of
                                                                     Scheduled    Total Collateral                    Interest in                  Lien to be
 Creditor                    Collateral                              Debt         Value            Superior Liens     Collateral                Reclassified


         c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and
 Partially Unsecured.     NONE

         The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
 to void liens on collateral consistent with Part 4 above:

                                                                                                                                              Amount to be
                                                                              Total Collateral            Amount to be Deemed                Reclassified as
 Creditor                    Collateral                        Scheduled Debt Value                                    Secured                   Unsecured

 Part 8: Other Plan Provisions
        a. Vesting of Property of the Estate
               Upon Confirmation
               Upon Discharge

       b. Payment Notices
       Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
 coupons to the Debtor notwithstanding the automatic stay.


             c. Order of Distribution

             The Standing Trustee shall pay allowed claims in the following order:
                                                                                      5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
  Case 19-20464-VFP                           Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42            Desc Imaged
                                                   Certificate of Notice Page 6 of 8                                   8/21/20 3:36PM




                         1)        Ch. 13 Standing Trustee Commissions
                         2)        Other Administrative Claims
                         3)        Secured Claims
                         4)        Unsecured claims

             d. Post-Petition Claims

        The Standing Trustee is, is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
 Section 1305(a) in the amount filed by the post-petition claimant.


 Part 9: Modification                         NONE

 NOTE: Modification of a plan does not require that a separate motion be filed. A modified plan must
 be served in accordance with D.N.J. LBR 3015-2.

             If this Plan modifies a Plan previously filed in this case, complete the information below.
             Date of Plan being modified: October 29, 2019          .

 Explain below why the plan is being modified:                             Explain below how the plan is being modified:
       To address Trustee Motion to Dismiss that is                         See 1(a)(b) and (c) To reflect treatment of
 based on 5/26/2020 Order approving the loan                               Specialized Loan Servicing claim as addressed
 modification requiring filing of amended Plan and                         by loan modification and Trustee only being paid
 Schedule J. To change the sale plan to a cure plan                        what has been paid to Specialized before loan
 for paying the tax lien holder on Beach Haven/Ship                        modification.
 Bottom property therefore substantial bump up in
 trustee payment and lengthening Plan to 60
 months.

 Are Schedules I and J being filed simultaneously with this Modified Plan?                      Yes             No

 Part 10 : Non-Standard Provision(s): Signatures Required
        Non-Standard Provisions Requiring Separate Signatures:
           NONE
           Explain here:
            Any non-standard provisions placed elsewhere in this plan are ineffective.

 Signatures

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, other than any non-standard provisions included in Part 10.

I certify under penalty of perjury that the above is true.

 Date: August 19, 2020                                               /s/ Joseph W. Hanley
                                                                     Joseph W. Hanley
                                                                     Debtor
 Date:
                                                                     Joint Debtor
                                                                       6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
  Case 19-20464-VFP                           Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42     Desc Imaged
                                                   Certificate of Notice Page 7 of 8                         8/21/20 3:36PM




 Date        August 19, 2020                                         /s/ Ronald I. LeVine, Esq.
                                                                     Ronald I. LeVine, Esq.
                                                                     Attorney for the Debtor(s)




                                                                       7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                     Best Case Bankruptcy
      Case 19-20464-VFP                Doc 51 Filed 08/26/20 Entered 08/27/20 00:23:42                               Desc Imaged
                                            Certificate of Notice Page 8 of 8
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-20464-VFP
Joseph W. Hanley                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 24, 2020
                                      Form ID: pdf901                    Total Noticed: 14

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 26, 2020.
db             +Joseph W. Hanley,   594 Van Emburgh Avenue,    Washington Township, NJ 07676-4112
cr             +Specialized Loan Servicing LLC,    8742 Lucent Blvd, Suite 3000,
                 Highlands Ranch, CO 80129-2386
518263589      +Middle Country Collection Services, Inc.,    Attn: ENT and Allergy Associates,
                 200 Parkway Drive South, Suite 301,    Hauppauge, NY 11788-2025
518263590      +Midland Funding, LLC,   137 Raymond Blvd,Suite 710,    Newark, NJ 07105
518372163      +Millennium Trust Company, LLC as Custodian and Sec,    c/o Pellegrino & Feldstein, LLC,
                 290 Route 46 West,   Denville, NJ 07834-1239
518263591      +Ship Bottom Tax Collector,    1621 Long Beach Blvd,   Ship Bottom, NJ 08008-4400
518433165      +Specialized Loan Servicing LLC,    8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129-2386
518433166      +Specialized Loan Servicing LLC,    8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129,    Specialized Loan Servicing LLC,
                 8742 Lucent Blvd, Suite 300,    Highlands Ranch, Colorado 80129-2386
518355726      +Wells Fargo Bank, N.A.,    Attention Payment Processing,   MAC# F2302-04C,   1 Home Campus,
                 Des Moines, IA 50328-0001
518263592       Wells Fargo Bank, NA,   Attn: Shapiro & DeNardo, LLC,    1400 Commerce Pkwy, Suite B,
                 Mount Laurel, NJ 08054

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Aug 24 2020 23:34:11       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Aug 24 2020 23:34:08       United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518263588       E-mail/PDF: ais.chase.ebn@americaninfosource.com Aug 24 2020 23:40:48       Chase Card,
                 POB 15298,   Wilmington, DE 19850
518362211      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Aug 24 2020 23:41:01       Verizon,
                 by American InfoSource as agent,   4515 N Santa Fe Ave,     Oklahoma City, OK 73118-7901
                                                                                               TOTAL: 4

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +Millennium Trust Company, LLC as Custodian and Sec,   c/o Pellegrino & Feldstein, LLC,
                 290 Route 46 West,   Denville, NJ 07834-1239
518902332*     +Specialized Loan Servicing LLC,   8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129-2386
                                                                                            TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 26, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 21, 2020 at the address(es) listed below:
              Deborah T. Feldstein   on behalf of Creditor   Millennium Trust Company, LLC as Custodian and
               Securities Intermediary for TLOA of NJ, LLC dfeldstein@caplaw.net
              Elizabeth L. Wassall   on behalf of Creditor   Specialized Loan Servicing LLC ewassall@logs.com,
               njbankruptcynotifications@logs.com
              Jeffrey Rappaport    on behalf of Creditor   WELLS FARGO BANK, N.A. jrappaport@logs.com,
               njbankruptcynotifications@logs.com
              Marie-Ann Greenberg    magecf@magtrustee.com
              Robert Wachtel    on behalf of Debtor Joseph W. Hanley rwachtel@ronlevinelaw.com,
               ronlevinelawfirm@gmail.com
              Ronald I. LeVine   on behalf of Debtor Joseph W. Hanley ronlevinelawfirm@gmail.com,
               irr72645@notify.bestcase.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 7
